[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 3 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 4 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 5 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 6 
The Legislature of 1937 enacted Chapter 17894, Laws of Florida, designed to regulate the cleaning, dyeing, pressing, and laundry industries. In November, 1937, Miami Laundry Company, as complainant, filed its bill of complaint in the Circuit Court of Duval County challenging the constitutional validity of said Act, charging that it was arbitrary, unwarranted, unnecessary and unreasonable.
The Florida Dry Cleaning and Laundry Board having been named as defendant filed its answer in which it denied the material allegations of the bill of complaint and asserted the constitutionality of said Act. Numerous parties were permitted to intervene both as complainants and defendants. By stipulation, the cause was submitted to the Chancellor on the pleadings and affidavits who in due course entered his final decree upholding the validity of the Act against all attacks made and dismissed the bill of complaint. This appeal is from the final decree.
Six questions are posed for our determination but they all turn on the constitutionality vel non of Chapter 17894, Acts of 1937.
The first legislation on the subject matter of the Act in this State was Chapter 16979, Acts of 1935, some phases *Page 7 
of which were considered in the following cases: Economy Cash and Carry Cleaners, v. Cleaning, Dyeing, and Pressing Board, 128 Fla. 408,  174 So. 829, Coleman, Sheriff, v. State, ex rel.
Lichtenstein, 128 Fla. 408, 174 So. 829; Bon Ton Cleaners and Dyers, Inc., v. Cleaning, Dyeing, and Pressing Board, 128 Fla. 535,  176 So. 55.
The Act under review is different from the 1935 Act considered in the foregoing cases in that it contains a legislative finding of evils that have become prevalent in the industries attempted to be regulated and the need for the regulation complained of. It also provides for the appointment by the Governor of the Florida Dry Cleaning and Laundry Board composed of seven members, defines their duties, authorizes them to fix a schedule of prices to be charged for services in the industries affected but requires them prior to the fixing of such charges to advertise and hold public hearings to advise themselves of what factors should determine reasonable charges to be made so as to meet the requirements of due process, Section 6, on this point being as follows:
"In considering prices the Board shall take into consideration the rights of the general public, the reasonable and necessary expense and overhead of the industry herein regulated, in rendering efficient and sanitary service, with modern equipment and efficient operation, together with the allowing for such reasonable overhead expense including reasonable compensation for labor and the fixing of such reasonable charges as will permit the business herein regulated to be conducted so as to provide the public with safe and sanitary service at a reasonable price while enabling the efficient proprietor of such business to continue in business with a fair return on the actual reasonable investment made therein. Different prices may be reasonably fixed for different *Page 8 
trade areas as the same may be established by the Board."
The Act carries ample provision for appeal from the orders of the Board, provides for prompt payment and adjustment of claims by those engaged in the dry cleaning and laundry business and makes certified copies of the orders of the Board admissible asprima facie evidence of their reasonableness. Its provisions are made applicable to counties of more than 17,500 population.
The major assault of the Act is directed to that part of Section 6 here quoted relating to price fixing in the industries affected, it being contended that such provisions unduly restrict the liberty of contract granted to citizens of Florida by the State and Federal Constitutions.
To support the charge of invalidity, Appellants rely on Adkins v. Childrens Hospital, 261 U.S. 525, 43 Sup. Ct. 394,67 L. Ed. 785; State, ex rel. Fulton, v. Ives, 123 Fla. 401, 167 So. 394; Economy Cash and Carry Cleaners, Inc., v. Cleaning, Dyeing and Pressing Board, 128 Fla. 408, 174 So. 829; Kent Stores v. Wilentz, 14 F. Supp. 1; Becker v. State, 37 Del. 454,185 A. 92, and City of Mobile v. Rouse, 233 Ala. 622, 173 So. 266, 111 A.L.R. 349.
These cases have been examined and it would be folly to assert that they do not aid Appellant's contention; at the same time, some of them deal with situations materially different from what we have here, and as to others, the doctrine announced in them has been specifically or inferentially overruled. We pretermit a discussion of the philosophy back of these cases.
Liberty of contract and the right to use one's property as he wills are fundamental constitutional guaranties, but the degree of such guaranties must be determined in the light of social and economic conditions that prevail at the time the guaranty is proposed to be exercised rather than *Page 9 
at the time the Constitution was approved securing it; otherwise the power of the Legislature becomes static and helpless to regulate and extend them to new conditions that constantly arise.
Constitutional guaranties have never been thought to be immune from regulation or limitation in the interest of the common good. When limited, the process has been evolutionary rather than spontaneous. Regulation might be appropriately denied today that could be just as appropriately granted tomorrow. When the exercise of a constitutional guaranty is limited to such a small sector of the population that the rights of the public will be protected by unrestricted competition, the Legislature will not generally attempt to regulate, but when large numbers become involved, many of whom are unequal in the race, and their economic security becomes imperiled through the exercise of what may appear to be the constitutional right of another, then the Legislature has not hesitated to step in and regulate.
The factors determining the regulation of a trade, business, or profession are for legislative determination, but they have generally been actuated by public necessity. If done in the exercise of the police power, the health, morals, and welfare must be involved. It has also been said that the business regulated must be affected by or clothed with a public interest, but regardless of the basis on which done, if public necessity requires it would be contrary to every concept of social justice to hold that the Legislature could not grant relief. One may "Robinson Crusoe like" isolate himself and thereby enjoy the complete unrestrained exercise of his constitutional guaranties, but the moment he becomes a unit in organized society, he surrenders a measure of his freedom and the more thickly that society becomes populated and the more complex its means of making *Page 10 
a living become, the more freedom he must make up his mind to surrender.
There is no magic in the phrase, "clothed with or affected with a public interest. "Any business is affected by a public interest when it reaches such proportions that the interest of the public demands that it be reasonably regulated to conserve the rights of the public and when this point is reached, the liberty of contract must necessarily be restricted. If the regulation involves the question of price limitation, it will be upheld unless clearly shown to be arbitrary, discriminating, or beyond the power of the Legislature to enforce. Nebbia v. New York,291 U.S. 502, 54 Sup. Ct. 505, 78 L. Ed. 940; Bordens Farm Products Co., Inc., v. Ten Eyck, 297 U.S. 251, 56 Sup. Ct. 453,80 L. Ed. 669; West Coast Hotel Co. v. Parrish, 300 U.S. 379,57 Sup. Ct. 578, 81 L. Ed. 703; Highlands Farms Dairy v. Agnew,300 U.S. 608, 57 Sup. Ct. 549, 81 L. Ed. 835; Miami Home Milk Producers Association v. Milk Control Board, 124 Fla. 797,169 So. 541. See also inferences from Economy Cash and Carry Cleaners, Inc., v. Cleaning, Dyeing and Pressing Board, supra;
Coleman, Sheriff, v. Lichtenstein, supra; and Bon Ton Cleaners and Dyers, Inc., v. Cleaning, Dyeing and Pressing Board, supra.
These cases involve some element of the question of price fixing and support the rule that when the conditions in a business become such that the welfare of the public will not be adequately protected by unrestricted competition, or if it be shown that ruinous and chaotic conditions are otherwise about to be brought about in the business, that the economic existence of large numbers of people is being threatened, then the law may step in and prescribe regulations to correct the alleged or threatened abuses. *Page 11 
The Act drawn in question contains ample provision for a fact finding inquisition to determine whether or not the dry cleaning and laundry businesses are such as are subject to appropriate regulation by it and whether or not conditions therein are such as demand the regulation complained of. It also contains ample provision to protect the public in making such regulations as may be deemed proper and necessary.
The fact that such regulations are promulgated by an authorized board, even though they include provision for price fixing, if done after hearing and notice, will not render them violative of due process and the equal protection clause of theFourteenth Amendment. Gin Company v. State of Oklahoma, 252 U.S. 339,40 Sup. Ct. 341, 64 L. Ed. 600; Tagg Brothers  Morehead v. U.S.,280 U.S. 420, 50 Sup. Ct. 220, 74 L. Ed. 524. From these and other cases cited, it may be safely stated that the test of this power to fix prices by the Legislature is not always on the theory that the business regulated must be affected with a public interest but a showing on good authority that the business should be regulated in the interest of the public may also be used as a basis for price fixing.
It is timely to state in this connection that the regulations promulgated by an administrative board including that of price fixing must in the interest of the public be done in strict compliance with the requirements of the law with reference to notice and hearing. Otherwise they will not be in compliance with due process. Morgan v. United States of America, decided by the Supreme Court April 25, 1938. Such regulations cannot be justified solely in the interest of the business regulated but the public has vital interest in them, which if not observed will render them invalid. The procedure followed in this case to accomplish the result complained of is not challenged. Appellants *Page 12 
are content to rest their case on the asserted invalidity of the Act.
The laundry and dry cleaning business has frequently been held subject to regulation under the police power of the State. Newman v. Atlanta Laundries, 174 Ga. 99, 162 S.E. 497; 286 U.S. 525,52 Sup. Ct. 495, 76 L. Ed. 1269; Ex Parte Boyce, 27 Nev. 299,75 P. 1; In re Wong Wing, 167 Cal. 109, 138 P. 695; United States v. Spotless Dollar Cleaners, 6 F. Supp. 725; Oklahoma Operating Company v. Love, 252 U.S. 331, 40 Sup. Ct. 338,64 L. Ed. 596.
Courts are not authorized to adjudicate questions of public policy involved in such regulations or to conduct an inquiry into questions of fact pertaining to matters of policy, but where the Legislature has made such an investigation and determination, unless shown to be clearly arbitrary, erroneous, or unwarranted, the courts will approve them. American Jurisprudence, Vol. II, *page 823. 
The Legislature is accordingly the judge of when the facts are such that a given business should be regulated under the police power or when it is affected with a public interest to such an extent as to require regulation. If the regulation enforced has some reasonable relations to the legislative purpose and is not arbitrary or discriminatory, the requirements of due process are satisfied. In its last analysis, government, regardless of the form it takes, is nothing more than an instrument to preserve an ordered society. Laws are nothing more than rules promulgated by government as a means to an ordered society. It would be a strange anomaly to hold that the complexities in society had become such that the Legislature was powerless to grant appropriate relief against abuses arising therefrom. *Page 13 
The law is settled that a legislative declaration to the effect that a business is impressed with a public interest or demands regulation under the police power or in the public interest is not conclusive, but is subject to judicial review. Becker v. State, supra. It is not essential to discuss these concepts here as each case must stand or fall on its peculiar factual background. In no case should either concept be used as an instrument of abuse or to write into the law group concepts of social justice in total disregard of the rights of the public. The ultimate question in all such cases is how best to protect the public and at the same time give all plying the same trade or business the greatest amount of liberty.
The fact that the Act assaulted is limited in its application to counties of more than 17,500 population goes to the question of classification and is not deemed to be arbitrary or unreasonable. Liggett v. Amos, 104 Fla. 609, 141 So. 153; Liggett v. Lee, 109 Fla. 477, 149 So. 8; State, et al., v. Minge, et al.,119 Fla. 515, 160 So. 670.
In requiring the three members of the Board should be chosen from the cleaning industry, three members from the laundry industry and one member to represent the public, we do not understand the Act to do more than require that three members of the board must have had experience in the laundry business and three members must have had experience in the cleaning business. In other words, all the Act does is to prescribe certain qualifications for those appointed to it. We do not construe such requirements to unduly restrict the appointive power. State, exrel. Landis, v. Ward, 117 Fla. 585, 158 So. 273; State, ex rel.
Buford, v. Daniel, 87 Fla. 270, 99 So. 804.
The decree appealed from is accordingly affirmed.
  Affirmed. *Page 14
WHITFIELD, BUFORD and CHAPMAN, J.J., concur.
ELLIS, C.J., and BROWN, J., dissent.